Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered January 15, 1993, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s remarks during summation were not improper. The prosecutor urged the jury to scrutinize the opinion of the defendant’s medical expert as to the defendant’s physical limitations because that opinion was founded on *827statements conveyed by the defendant, who clearly had an interest in the outcome of the case, and whose credibility they could not assess first-hand. These remarks represented fair comment on the evidence (People v Galloway, 54 NY2d 396, 399) and did not highlight the defendant’s failure to testify.
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.